Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2021 has been entered.
Claims 1-15 and 23-29 are currently pending and have been fully considered.
Claims 16-22 have been cancelled.
Claims 8-15 have been withdrawn from consideration for being drawn toward a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over MESTERS et al. (U.S. 4725573).

The inert refractory carrier is taught in lines 61-68 of column 2, and lines 1- 2 of column 3, to include titanium dioxide.
MESTERS et al. teach in lines 38-53 of column 2 metallic copper and metallic nickel are in the form of particles. The nickel and copper may be alloyed.
MESTERS et al. do not explicitly teach that the copper and nickel particles form core shell structures in which copper is enriched at a surface of the catalyst.
However, MESTERS et al. teach in lines 21-48 of column 5 that in a carbon monoxide gas atmosphere, the nickel migrates to the surface of the copper.
This would imply that the surface is copper.
It appears that the catalyst that MESTERS et al. teach is substantially similar to the catalyst that is claimed.
Although MESTERS et al. teach in lines 20-29 of column 3 that it is preferred that the weight ratio between copper and nickel is between 16 and 100, MESTERS et al. also teach the general ranges in lines 38-54 of column 2 that the catalyst comprises at least 5% by weight of metallic copper and less than 25 % by weight of metallic nickel.
metallic copper (Cu) being taught to be at least 5% by weight is from 5 to less than 100%.
The amount of metallic nickel (Ni)being taught to be less than 20% by weight is from 20 to more than 0%.  
The ratio of Cu to Ni would thus be 1:4 to 99:1 or more.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 5, MESTERS et al. teach the process for producing the catalyst in lines 53-68 of column 3. Copper and nickel compounds are precipitated in a dilute solution and are suspended at a value of from 3.5 to 6.5 (synthesizing monometallic copper and nickel catalysts).
The combination is intensively mixed, dried and then calcined.
The combination is taught to be on an inert, refractory carrier (onto support).
MESTERS et al. do not explicitly teach that the solution is done with deionized water.
However, MESTERS et al. do teach in lines 40-54 of column 9 an example of production of the catalyst that includes the use of water for the solution.
Deionized water is known to have a pH value of around 4.5-5.0.

Regarding claims 2 and 6, MESTERS et al. teach in lines 21-48 of column 5 that in a carbon monoxide gas atmosphere, the nickel migrates to the surface of the copper. This would imply that the surface is copper.
Regarding claims 3 and 7, the catalyst is taught to contain at least 5 % by weight of metallic copper
The catalyst is taught to contain less than 20% by weight of metallic nickel.
The amount of metallic copper (Cu) being taught to be at least 5% by weight is from 5 to less than 100%.
The amount of metallic nickel (Ni) being taught to be less than 20% by weight is from 20 to more than 0%.  
The ratio of Cu to Ni would thus be 1:4 to 99:1 or more.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 4, the catalyst is taught to contain at least 5 % by weight of metallic copper.
The catalyst is taught to contain less than 20% by weight of metallic nickel.
metallic copper (Cu) being taught to be at least 5% by weight is from 5 to less than 100%.
The amount of metallic nickel (Ni) being taught to be less than 20% by weight is from 20 to more than 0%.  
The ratio of Cu to Ni would thus be 1:4 to 99:1 or more.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 23 and 28, MESTERS et al. also teach the general ranges in lines 38-54 of column 2 that the catalyst comprises at least 5% by weight of metallic copper and less than 25 % by weight of metallic nickel.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 26, MESTERS et al. also teach the general ranges in lines 38-54 of column 2 that the catalyst comprises at least 5% by weight of metallic copper and less than 25 % by weight of metallic nickel.
The amount of metallic copper (Cu) being taught to be at least 5% by weight is from 5 to less than 100%.
The amount of metallic nickel (Ni) being taught to be less than 20% by weight is from 20 to more than 0%.  

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 24 and 29, MESTERS et al. do not explicitly teach that the copper and nickel particles form two or more core shell structures.
However, MESTERS et al. teach in lines 21-48 of column 5 that in a carbon monoxide gas atmosphere, the nickel migrates to the surface of the copper.
This would imply that the surface is copper.
It appears that the catalyst that MESTERS et al. teach is substantially similar to the catalyst that is claimed.
Regarding claim 25, MESTERS et al. do not teach that the catalyst is used for co-processing a biomass.
However, claim 25 is directed toward a composition claim and "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Regarding claim 29, MESTERS et al. do not explicitly teach that the copper and nickel particles form core shell structures that are segregated into 2 or more core-shell structures.  
Absent evidence to the contrary, it appears that the catalyst that MESTERS et al. teach is substantially similar to the catalyst that is claimed.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments for the weight ratio of Cu to Ni to be 3:1 to 1:1 fall outside the ranges that are claimed by MESTERS et al.
This is not persuasive as MESTERS et al. teach that the catalyst contains at least 5% by weight of metallic copper and that the catalyst contains less than 20% 
The amount of metallic copper (Cu) being taught to be at least 5% by weight is from 5 to less than 100%.
The amount of metallic nickel (Ni) being taught to be less than 20% by weight is from 20 to more than 0%.  
The ratio of Cu to Ni would thus be 1:4 to less than 100 : more than 0.
A prima facie case of obviousness exist wherein the claimed ranges overlap.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VAN BUREN et al. (U.S. 5354935) teach a catalyst comprising a pre-shaped porous support for dehydrogenation that comprises at least one compound that includes nickel and copper. VAN BUREN et al. teach that the pre-shaped porous support that includes titanium dioxide.
PROCHAZKA JR et al. (U.S. 8435915) teach titanium dioxide catalyst that may have active substances applied onto the surface that includes active substances that include copper and nickel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771